Citation Nr: 9907171	
Decision Date: 03/17/99    Archive Date: 03/24/99

DOCKET NO.  96-29 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for hallux valgus 
of the right foot, currently rated as 20 disabling.

2.  Entitlement to an increased evaluation for hallux valgus 
of the left foot, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1974 to March 
1977.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
June 1995 rating determination by the Pittsburgh, 
Pennsylvania, Regional Office (RO), which denied increased 
evaluations for bilateral hallux valgus.  In current status 
the case returns to the Board following the completion of 
development made pursuant to its November 1996 remand.


FINDINGS OF FACT

1.  The evidence required for proper adjudication of the 
issues on appeal has been obtained to the extent possible.

2.  The veteran's bilateral hallux valgus is productive of 
disability which does not exceed that for foot injuries which 
are moderately severe.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
hallux valgus of the right foot have not been met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 1998); 
38 C.F.R. § 4.71a, Codes 5280, 5284 (1998).

2.  The criteria for a rating in excess of 20 percent for 
hallux valgus of the left foot have not been met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 1998); 
38 C.F.R. § 4.71a, Codes 5280, 5284 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background.  Service medical records show the veteran 
was treated for bunions on both feet and that excess calluses 
were removed.  Subsequent examination revealed a hallux 
valgus deformity bilaterally.  Post service X-rays show a 
moderate degree of bilateral hallux valgus.  In June 1977 
service connection was established for bilateral hallux 
valgus and separate 10 percent evaluations were assigned to 
each foot.  

The veteran filed a claim for increase in November 1994 and 
in support submitted private treatment records dated from 
June 1992 to July 1994.  These records show that in February 
1993 he underwent surgery for bunion deformity  of the left 
first metatarsal with mild hallux valgus and in March 1993 
underwent surgery for bunionectomy and osteotomy for hallux 
valgus correction of the right foot.  

A January 1995 VA examination report shows the veteran's 
posture and gait were within normal limits.  He was able to 
squat but could not rise on his heels and toes.  The 
appearance of both feet was abnormal with evidence of hallux 
valgus deformity.  There was no secondary skin or vascular 
change.  X-rays showed right hallux valgus deformity, with 
changes compatible with partial resection of the first 
metatarsal head and degenerative joint disease in the first 
metatarsophalangeal joint.  There was no definite abnormality 
of the left foot.  The clinical impression was bilateral 
hallux valgus; flat feet, subcutaneous nodule between the big 
toe and second toe on the bottom surface of the right foot 
and arthralgia of the metatarsophalangeal joints of both big 
toes, rule out degenerative joint disease.  

A January 1997 letter from K.C. Kuo, D.P.M. shows the veteran 
was evaluated in December 1996 for painful bunions of both 
feet with the right more painful than left.  The veteran gave 
a history of surgery in 1993, indicating that within six 
months of the surgery the pain had returned as well as the 
bunion deformities.  Examination of the feet showed bunion 
deformities with the right more prominent that the left.  
There was limited dorsiflexion at the right 
metatarsophalangeal joint with some crepitus upon range of 
motion.  The left appeared to have adequate range of motion 
without detectable crepitus.  X-rays showed hallux 
abductovalgus of both feet with a measured intermetatarsal 
angle of 15 degrees of the right foot and 15 degrees of the 
left foot.  The HA angle was 42 degrees for the right foot 
and 36 degrees for the left foot.  Tibial sesamoid position 
was a 5 for both feet.  There was a severe amount of 
degeneration noted at the first metatarsophalangeal joint of 
the right foot.  The joint space was narrowed and there was a 
large amount of erosion and spurring at the head of the first 
metatarsal and base of the proximal phalanx of the hallux of 
the right foot.  The left first metatarsophalangeal joint had 
a slight amount of sclerosing but the joint appeared within 
normal limits.  The veteran was noted to have a great deal of 
pain with ambulation, especially on the right foot.  Dr. Kuo 
concluded that due to the limited dorsiflexion at the first 
metatarsophalangeal joint and erosion of the joint, the 
veteran's pain would only increase.  The diagnoses were 
hallux valgus; degenerative joint disease of the right first 
metatarsophalangeal joint and hallux abductovalgus with 
bunion deformity both feet.  

Pursuant to a November 1996 Board remand, the veteran was 
scheduled for VA examination to determine whether the 
etiology of arthritis in his left and right great toes was 
related to the service-connected bilateral hallux valgus. 

On VA examination in June 1997 it was noted that the veteran 
had worked as a letter carrier for the past 14 years and 
walked his route.  He has had progressive worsening of his 
deformity and pain and in 1993 he underwent bilateral 
bunionectomies.  Since that time he has had a continuing 
worsening of his pain and deformity.  On examination the 
veteran had normal gait and moderate hallux valgus.  He had 
seven-centimeter longitudinal medial scars, one on each first 
metatarsal phalangeal joint of the foot.  Metatarsophalangeal 
joint range of motion on the right was 10 degrees 
dorsiflexion to 10 degrees plantar flexion.  
Metatarsophalangeal joint range of motion on the left was 30 
degrees dorsiflexion to 20 degrees plantar flexion.  There 
was moderate crepitus, particularly on the left first 
metatarsophalangeal joint.  There were no erythema or 
palpable masses.  He also had moderate plano valgus feet with 
marked pronation and loss of medial longitudinal arch on 
weight bearing.  He had competent posterior tenderness base 
on appearance when he stood on his toes.  

X-rays of the right foot showed metatarsus primus varus with 
intermetatarsal angle of 14 degrees and marked hallux valgus 
with valgus through the first metatarsophalangeal joint of 
approximately 36 degrees.  The first metatarsophalangeal was 
completely destroyed by degenerative disease including 
marginal osteophyte formation, narrowing of the joint space, 
subchondral sclerosis, and fragmentation of the metatarsal 
head.  The left foot showed metatarsus primus varus with 
intermetatarsus angle of 15 degrees and approximately 28 
degrees valgus through the first metatarsophalangeal joint.  
There were mild degenerative changes in the first 
metatarsophalangeal joint with subchondral sclerosis of the 
base of the proximal phalanx and slight irregularity and 
marginal cyst formation in the metatarsal head.  The clinical 
assessment was metatarsus primus varus which was 
developmental in nature and not at all related to service; 
hallux valgus, likewise developmental in nature and not 
related to service; pain from his hallux valgus which began 
in service and was aggravated by boot and marching and 
moderate degenerative arthritis of the first 
metatarsophalangeal joint of the left foot and severe 
degenerative arthritis with complete destruction of the joint 
of the first metatarsophalangeal joint of the right foot.  
The examiner concluded that the arthritis was clearly 
secondary to the bilateral hallux valgus and the surgery 
performed for treatment of that deformity.  

On subsequent VA examination in July 1998 the veteran 
reported that he was able to walk a few blocks before he must 
stop and rest.  He complained of right foot pain on the 
dorsum and medial aspects of the metatarsophalangeal joint, 
weakness and fatigability on the medial aspect of the right 
plantar intrinsic muscles, stiffness in the metatarsal 
phalangeal joint, swelling over the metatarsophalangeal 
joint, redness and warmth over the metatarsal phalangeal 
joint.  He also reported numbness on the medial aspect of his 
right hallux from the metatarsophalangeal joint distally.  On 
his left foot he reported pain in the metatarsophalangeal 
joint, weakness along the medial border of the plantar 
intrinsic muscles, stiffness in the metatarsal phalangeal 
joint, swelling of the metatarsal phalangeal joint, warmth 
and redness, but no numbness corresponding to the right side.  
He did not have pain or stiffness in the lesser toes of 
either foot.  His only treatment has been Naprosyn in the 
past which 


gave no relief and caused gastrointestinal upset.  He has 
tried a variety of shoes and finds that his symptoms are 
worse if he wears a hard flat shoe with no arch support and 
pad.  However, wearing a softer shoe, including an excellent 
walking shoe, did not eliminate his symptoms and at the end 
of the day he limps.  His symptoms occur daily and the 
severity is such that at the end of his workday he unable to 
do any prolonged standing.  His symptoms are precipitated by 
walking and there are no specific alleviating factors.  He 
has had steroid injections to his metatarsophalangeal joints 
of both great toes but the relief is transient.  The examiner 
was unable to estimate from the veteran's history to what 
extent, if any, periods of flare-up resulted in additional 
limitation of motion of functional impairment.  The veteran 
does not use crutches, brace, cane or corrective shoes or 
shoe inserts.  He does wear an excellent walking shoe.  His 
usual occupation and daily activities includes extended 
walking for his route as a letter carrier.  He is able to 
suffer the pain and proceed with his job and has not had any 
reprimands or absenteeism because of it.  

Examination of the right foot revealed a seven-centimeter 
medial longitudinal scar over the base of the hallux and 
metatarsal phalangeal joint.  There was moderate plantar 
medial callosity on the great toe at the level of the 
interphalangeal joint and medial callosity on the plantar 
edge of the metatarsophalangeal joint.  There was callosity 
over the dorsum of the fifth proximal interphalangeal joint 
and on the plantar surface under the first metatarsal head.  
There was a 30 degrees resting valgus alignment of the 
metatarsal phalangeal joint.  Metatarsophalangeal joint range 
of motion was from 20 degrees hyperextension to 5 degrees 
plantar flexion with pain through this full active and 
passive arc of motion.  The veteran had a positive grind test 
at that joint for crepitus and pain.  The hallux 
interphalangeal joint had 0 degrees extension to 35 degrees 
plantar flexion with no pain and no crepitus.  There was 
slight synovial thickening of the metatarsophalangeal joint 
but none at the interphalangeal joint.  The veteran had 
moderate planovalgus positioning of the right foot when he 
stood full weight bearing.  His Achilles remained aligned and 
the foot did not drift into eversion when he toe stands.  The 
veteran had obvious slight antalgic limp with the right foot 
on first initiation of gait.



The left foot showed a six-centimeter longitudinal well-
healed scar over the metatarsophalangeal joint and hallux 
proximal phalanx.  There was moderate callosity on the medial 
aspect of the hallux at the level of the interphalangeal 
joint and slight medial plantar callosity on the metatarsal 
phalangeal joints of the hallux.  There was callosity over 
the dorsum of the fifth proximal interphalangeal joint.  
Resting position of the hallux metatarsophalangeal joint was 
in 30 degrees of valgus, passively correctable to 5 degrees 
of valgus.  There was positive grind for both crepitus and 
pain at the hallux metatarsophalangeal joint.  Hallux 
metatarsophalangeal joint range of motion was 30 degrees of 
hyperextension to 10 degrees of plantar flexion.  Hallux 
interphalangeal joint range of motion was painless at 0 
degrees extension to 30 degrees plantar flexion.  

Both feet were without edema and showed normal skin.  Pedal 
pulses were 2+ bilaterally and both feet showed slight 
asymmetric lateral heel wear on the shoes.  The examiner 
referred to his June 1997 diagnosis adding that the veteran 
was fully ambulatory and functional but existed with moderate 
pain which caused significant limitations in his ambulatory 
abilities and therefore has some functional impact on the 
proficiency and accomplishment of his job which relies 
entirely on his ambulatory skills.  The veteran was able to 
perform any and all of his usual occupational tasks with 
limited quantity but was prematurely fatigued and unable to 
maintain the required endurance to be accomplished at his 
ambulatory occupation on an extended basis.  

On the basis of the July 1998 VA examination report the 
evaluations for hallux valgus of the left and right feet were 
increased to 20 percent. 

Analysis.  The Board finds that the veteran's claims for 
increased ratings are well grounded within the meaning of 38 
U.S.C.A. § 5107(a), in that he has presented claims which are 
plausible.  The Board is satisfied that all relevant facts 
have been properly developed, and that no further assistance 
to the veteran is required in order to comply with 38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1998); Murphy v. 


Derwinski, 1 Vet.App. 78 (1991); Proscelle v. Derwinski, 2 
Vet.App. 269 (1992).  Where, as in this case, an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 
Vet.App. 55, 58 (1994).  

A maximum 10 percent rating may be assigned under Code 5280 
for severe unilateral hallux valgus if equivalent to 
amputation of the great toe or if operated with resection of 
the metatarsal head.  38 C.F.R. § 4.71a, Code 5280 (1998).  
The Board notes that the veteran is already assigned a 
schedular rating for each foot in excess of that possible 
under Code 5280 and that evaluation under that code does not 
offer any possible increased evaluation.

Currently, the veteran's hallux valgus disabilities are rated 
under Code 5284 which provides for a disability rating of 20 
percent for moderately severe residuals of a foot injury and 
a 30 percent rating for foot injuries with severe residuals.  
38 C.F.R. § 4.71a, Code 5284 (1998).

Traumatic arthritis is rated as degenerative arthritis which 
is evaluated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint involved.  
38 C.F.R. § 4.71a, Codes 5003, 5010 (1998).  The diagnostic 
codes for foot disabilities, Codes 5276 through 5284, do not 
include a diagnostic code specifically for limitation of 
motion of the big toe, or any other individual toe.  Under 
Diagnostic Code 5003, when limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion.  For the purpose of 
rating disability from arthritis, multiple involvements of 
the interphalangeal, metatarsal and tarsal joints of the 
lower extremities are considered groups of minor joints, 
ratable on a parity with major joints.  38 C.F.R. § 4.45(f) 
(998).

Under Diagnostic Code 5284, the veteran must have a severe 
foot injury in order to justify a 30 percent rating.  38 
C.F.R. § 4.71a (1998).  However, the medical 


evidence does not indicate his foot disabilities merit such a 
rating.  According to the veteran's most recent examination 
report there was evidence of callosities on both feet, 
crepitus and moderate pain with ambulation.  He is able to 
perform any and all of his usual occupational tasks but is 
prematurely fatigued and unable to maintain the required 
endurance on an extended basis.  The veteran also had limited 
range of motion of the left and right big toes with pain on 
motion.  However, despite the pain, which the examiner noted 
caused significant limitations in his ambulatory abilities, 
the veteran was fully ambulatory and functional.  

The Board also notes that notwithstanding the increased pain 
in his feet, the veteran has consistently been able to work 
in a job as a letter carrier that requires extended periods 
of walking or standing.  He does not require crutches, brace, 
cane, corrective shoes or shoe inserts.  The examiner noted 
the veteran was able to withstand the pain and proceed with 
his job as a letter carrier and had not been reprimanded or 
had a problem with absenteeism because of it.  Thus, his 
right and left foot disabilities do not demonstrate a severe 
degree of impairment, and 30 percent ratings under Code 5284 
are not warranted.

Although the veteran has X-ray evidence of arthritis of both 
great toes and limitation of motion which is noncompensable, 
a compensable evaluation is not warranted under Code 5003 as 
there is involvement of only a single minor joint, the 
metatarsophalangeal joint.  There must be involvement of a 
group of minor joints to warrant a 10 percent evaluation for 
each foot under this code section.

The Board finds that the preponderance of the evidence is 
against evaluations in excess of 20 percent for hallux valgus 
of the left and right feet.  The medical evidence, 
particularly the reports from the 1998 VA examination, reveal 
the veteran's left and right foot disabilities are no more 
than moderately severe, consistent with a 20 percent 
evaluation under Code 5284.  Therefore the Board finds that 
the veteran's overall level of disability shown does not more 
nearly 


approximate the clinical manifestations required for a 30 
percent rating under Code 5284.  38 C.F.R. § 4.7 (1998).

Under the Schedule, a compensable rating may be assigned to 
several other foot disabilities, if shown.  These are 
flatfoot (Code 5276), weak foot (Code 5277), claw foot (Code 
5278), metatarsalgia (Code 5279), hammer toe (Code 5282), and 
malunion or nonunion of the tarsal or metatarsal bones (Code 
5283).  38 C.F.R. § 4.71a (1997).  However, the medical 
evidence does not show that any of these conditions have been 
demonstrated and shown to be a manifestation of the service-
connected disabilities and the veteran does not claim that 
any of them are present.  In the absence of any of these 
findings, a basis for increased evaluations for hallux valgus 
of the left foot and hallux valgus of the right foot are not 
found and the benefit-of-the-doubt rule does not apply.  
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 1998).

Finally, the Board finds that higher ratings are also not 
appropriate under 38 C.F.R. § 3.321(b).  As to the disability 
picture presented, the Board cannot conclude that the left 
and right foot disabilities are so unusual or exceptional, 
with such related factors as frequent hospitalization and 
marked interference with employment, so as to prevent the use 
of the regular rating criteria.  38 C.F.R. § 3.321(b) (1998).  
The record does not reflect any recent or frequent hospital 
care, and any interference with the veteran's employment in 
this case is not beyond the average impairment of earning 
capacity contemplated by the regular schedular criteria.  
Although the veteran has indicated that he continues to 
experience constant bilateral foot pain, he is able to 
continue his work as a letter carrier, without absenteeism 
problems.  The Board notes that the 20 percent ratings 
currently assigned account for what is considered to be the 
average impairment of earning capacity for veterans with 
moderately severe foot disabilities.  In sum, the regular 
schedular criteria are shown to provide adequate compensation 
in this case, and consequently, higher ratings on an 
extraschedular basis are not warranted.




ORDER

An evaluation in excess of 20 percent for hallux valgus of 
the left foot is denied.

A evaluation in excess of 20 percent of hallux valgus of the 
right foot is denied. 



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 


